        AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                      United States District Court
                                         Southern District of Georgia
                Anthony Cunningham


                                                                                  JUDGMENT IN A CIVIL CASE



                                               V.                               CASENUMBER: CV418-253

                United States of America




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
          □        has rendered its verdict.



          lyi      Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                   rendered.


                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Court's Order entered on January 16,2020, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court Denying

                    Cunningham's 2255 petition. This action stands closed.




                                                                                                          .'STW




          January 16, 2020                                                    Seott L. PofJ
          Date                                                                Clerk




                                                                                      deputy Cle,
OAS RnlO'lAI)
